Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				          DETAILED ACTION
			            SPECIFICATION OBJECTION
Insertion of “now Pat. No. 11,104,758,” after “2020,”in line 10 of page 1 of the specification is needed for update.  Submission of a whole paragraph would be needed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sakayori (US 2004/0023159 A1) alone, or further in view of Badugu (Fluorescene Sensor Design for Transition Metal Ions: The Role of the PIET Interaction Efficiency, Journal of Fluorescence, Vol. 15, No. 1, January 2005, pages 71-83) or Demets et al. (Solvent influence on the photophysical properties of 4-methoxy-N-methyl-1,8-naphthalimide, Spectrochimica Acta Part A 63 (2006), pages 220-226).
Sakayori teaches precursor compounds for phtosensitive polymerizalbe naphthalimde monomers in abstract and [0494-0497].
The instant compound further recites methoxy group over H, Br, Cl and O2N of the precursor compounds.
Sakayori further teaches that at least one of R1, R2, R3, R4, R5 and R6 of Formula (1) is alkoxy group in [0041] and claim 31 and the alkoxy group would encompass the instant methoxy group.
Thus, choosing the methoxy group for R4 in lieu of the H, Br, Cl and O2N of the precursor compounds would have been obvious to one skilled in the art.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Badugu teaches fluorophores naphthalimde compounds having the methoxy group in Chart 1 at page 72.
Demets et al. teach 4-methoxy-N-methyl-1,8-naphthalimide which comprising the methoxy group.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain the instant compound in Sakayori since Sakayori teaches the precursor compounds having various functional groups including the alkoxy group encompassing methoxy group as the R4 as discussed above, and furthermore the fluorophores naphthalimde compounds having the methoxy group are well-known as taught by Badugu and Demets et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over FR 2868069 (Sep. 30, 2005) with a partial English translation alone, or further in view of Badugu (Fluorescene Sensor Design for Transition Metal Ions: The Role of the PIET Interaction Efficiency, Journal of Fluorescence, Vol. 15, No. 1, January 2005, pages 71-83) or Demets et al. (Solvent influence on the photophysical properties of 4-methoxy-N-methyl-1,8-naphthalimide, Spectrochimica Acta Part A 63 (2006), pages 220-226).
English translation of FR teaches a polymerizalbe naphthalimde monomers useful in the composition for conferring optical fluorescence. 
The last structure at page 7 of FR is different from the instant compound.  But, FR further teaches an acrylate group (IIIa) at page 3 and R2, R3 and X encompassing the instant group at page 3.
Thus, choosing the instant groups would have been obvious to one skilled in the art.  See In re Mills, 477 F2d 649, 176 USPQ 196 (CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); Reference must be considered for all that it discloses and must not be limited to preferred embodiments or working examples.   MPEP 2123.
Badugu teaches fluorophores naphthalimde compounds having the methoxy group in Chart 1 at page 72.
Demets et al. teach 4-methoxy-N-methyl-1,8-naphthalimide which comprising the methoxy group.
Thus, it would have been obvious to one skilled in the art before the effective filing date of invention to obtain the instant compound in FR since FR teaches various functional groups including an acrylate group (IIIa) and the methoxy group as discussed above, and furthermore the fluorophores naphthalimde compounds having the methoxy group are well-known as taught by Badugu and Demets et al. absent showing otherwise.
Selection of a known material based on its suitability for its intended use is prima facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).

			      EXAMINER’S COMMENT
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Theerasilp et al. (Polym. Chem. 2020, 11, pp. 1462-1470, Royal Society of Chemistry) teaches the instant compound in Fig. 1, but would not be a valid prior art due to its publication in 2020 which is after the instant priority date of June 29, 2018 of Provisional application No. 62/692,456.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAE H YOON/Primary Examiner, Art Unit 1762